Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 6, 2021

                                        No. 04-21-00046-CV

IN RE BRAD LARSEN, RENT WERX LLC D/B/A LARSEN PROPERTIES AND LEAH
                             LARSEN

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-10309
                           Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

         Real Parties’ unopposed motions to seal the supplemental mandamus record and for leave
to file an amended response are GRANTED.

           It is so ORDERED this April 6, 2021.

                                                             PER CURIAM


           ATTESTED TO: _____________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT